Appeal from a judgment of the Supreme Court (Feldstein, J.), entered October 21, 2013 in St. Lawrence County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging an April 2012 determination of the Board of Parole that denied his request for parole release. He now appeals from Supreme Court’s dismissal of the petition. The Attorney General has advised this Court that petitioner reappeared before the Board in April 2014 and was again denied parole release. The appeal is moot under these circumstances and, as such, must be dismissed (see Matter of Hardwick v New York State Dept. of Parole, 116 AD3d 1332, 1332 [2014]; Matter of Lopez v Evans, 102 AD3d 1029, 1030 [2013]). Furthermore, the exception to the mootness doctrine is not applicable (see Matter of Anderson v New York State Bd. of Parole, 113 AD3d 1010 [2014]; Matter of Hilaire v Board of Parole, 112 AD3d 1263, 1264 [2013]).
Lahtinen, J.P, Stein, Garry, Lynch and Devine, JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.